Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 5 April 2022.
ALLOWABLE SUBJECT MATTER
The following is an Examiner's Statement of Reasons for Allowance: the prior art made of record fail to teach the combination including the limitations of:

(Claim 1) “…establishing a doubly linked list by a controller, wherein the doubly linked list records the storage mediums operating in the online mode; determining whether the first storage medium is in a register table; turning on a switching mode of the first storage medium upon determining the first storage medium is in the register table; and retrieving a switching command via a storage layer, wherein the switching command is generated by the controller in response to user request inputted from an input device, and the switching command is configured to associate one of the storage mediums in the doubly linked list with a current operation pointer.”
 
[Claims 2-8 indicated allowable by virtue of depending from and incorporating the subject matter of claim 1.]

(Claim 9) “…instructions for establishing a doubly linked list by a controller, wherein the doubly linked list records storage mediums operating in the online mode; instructions for determining whether the first storage medium is in a register table; instructions for turning on a switching mode of the first storage medium upon determining the first storage medium is in the register table; and instructions for retrieving a switching command via a storage layer, wherein the switching command is generated by the controller in response to user request inputted from an input device, and the switching command is configured to associate one of the storage medium mediums in the doubly linked list with a current operation pointer.”

[Claims 10-16 indicated allowable by virtue of depending from and incorporating the subject matter of claim 9.]

(Claim 17) “…establishing a doubly linked list by a controller, wherein the doubly linked list records the storage mediums operating in the online mode, and the second storage medium is removed from the establishing the doubly linked list; determining whether the first storage medium is in a register table, and registering the first storage medium in the doubly linked list upon determining the first storage medium is not in the register table; turning on a switching mode of the first storage medium upon determining the first storage medium is in the register table; and retrieving a switching command via a storage layer, wherein the switching command is generated by the controller in response to user request inputted from an input device, and the switching command is configured to associate one of the storage mediums with a current operation pointer.”

[Claims 18-20 indicated allowable by virtue of depending from and incorporating the subject matter of claim 17.]

RESPONSE TO ARGUMENTS
Applicants’ arguments filed 5 April 2022 have been carefully and fully considered and are persuasive. As noted supra the case is in condition for allowance. 

CONCLUSION
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137
KALPIT . PARIKH
Primary Examiner
Art Unit 2137